Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on June 20th, 2022 has been entered.  Claims 1 – 11 and 69 – 87 are currently pending in the application.  Claims 69 – 87 remain withdrawn from consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy (US-20140154363-A1) in view of Knueven (US-5958491-A).
Regarding claims 1 – 3, 5, 6, and 11, Duffy teaches a granola composition packaged in single serving portions, such as pouches, bowls, and boxes [0037].  The composition is made of 1 – 15 wt% seeds, including chia seeds [0022].  The composition further comprises 1 – 20 wt% dried fruit including apple, peach, and pineapple [0052].  The grain component of the composition comprises from 50 – 100 wt% steel cut oats [0016].  The granola composition comprises 60 – 85 wt% of the grain component [0015].  The final product is generally made of 20 – 50 wt% granola composition [0007].  This provides a final product comprising 6 – 42.5 wt% steel cut oats, falling within the claimed range.  The granola is held together by a gel using a binding syrup that includes various gums and gelatin [0060].  In addition, Duffy teaches a conditioning syrup that is used to bind the dry ingredients [0023].  Both of these syrups combined with the rest of the ingredients constitute a wet food system.
The ranges of chia seeds and fruit taught in the prior art overlap those of the claims, making the claimed ranges obvious.  
Duffy does not teach the use of sodium bisulfate or the pH of the composition.
Duffy does not teach the use of sodium bisulfate or the pH of composition, instead teaching the use of preservatives [0029].  Knueven teaches using sodium bisulfate as a preservative in food production and packaging where it lowers the pH of the food [Col 3, lines 27 – 51].  Typically, sodium bisulfate is used within a range of 0.01 – 2.0 wt% [Col 3, lines 52 – 55].  It would have been obvious to a person having ordinary skill in the art to use the sodium bisulfate of Knueven as a preservative in the composition of Duffy as it would provide the predictable result of preserving food and inhibiting rancidity.  Furthermore, the values of sodium bisulfate in claim 6 are obvious over Knueven as the claimed range is encompassed by the prior art
Knueven teaches a range of pH’s for foods comprising sodium bisulfate, including barbecue sauce (pH = 2 – 3) and frosting (pH = 5.5 or less) [col 6, lines 7 – 10; col 7, lines 58 – 60].  Sodium bisulfate is used to control the pH of food.  It would have been obvious to adjust the acidity of the composition depending on the kind of composition being made.
Regarding claim 4, Duffy is silent as to the form of the dried fruit used.  It is standard practice to slice, dice, or cube fruit before drying to make the drying process faster.  Therefore, is would have been obvious for the fruit of Duffy to be sliced, diced, or cubed.  Furthermore, absent evidence of unexpected results, the shape of the fruit would not be expected to materially affect the product.  See MPEP 2144.04 IV B
Regarding claims 8 and 10, Duffy teaches a conditioning syrup that is used to bind the dry ingredients [0023].  The conditioning syrup comprises flavorants, colorants, preservatives, ascorbic acid, and salt [0029].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Duffy and Knueven as applied to claim 1 above, and further in view of Han (US-20130156893-A1).
Regarding claim 7, Duffy and Knueven teach a prepackaged food comprising chia seeds, oats, non-citrus fruit, and sodium bisulfate.  In particular, Duffy teaches the use of sugar syrup in the binding agent [0058].  However, Duffy and Knueven do not teach the use of fruit or vegetable juice in the composition.
Han teaches the use of fruit juice in the binder of a granola bar where it can help reduce the need for refined sugars and help reduce calories [0104].  It would have been obvious to substitute the fruit juice of Han for the sugar syrup of Duffy and Knueven as this would provide the predictable result of a binding liquid that is used in a granola bar. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Duffy and Knueven as applied to claim 1 above, and further in view of De Ruiter (US-20160213035-A1).
Regarding claim 9, Duffy and Knueven teach a prepackaged food comprising chia seeds, oats, non-citrus fruit, and sodium bisulfate, but do not teach the use of whey protein.
De Ruiter teaches adding at least one protein to the granola [0018].  Whey protein can be used as the added protein [0025].  It would have been obvious to add whey protein as a source of protein to the granola of Duffy and Knueven as it is a common protein additive in food. 
De Ruiter teaches adding 1 – 10 wt% whey protein concentrate to the granola [0061].  The amount of whey protein claimed is encompassed by and obvious over the range of De Ruiter.  

Response to Arguments
Applicant’s arguments, filed June 20th, 2022, have been fully considered.
Applicant’s arguments concerning the rejection of claims 1 – 11 under 35 U.S.C. 103 have been found not persuasive.
Applicant argues that the references do not mention a wet food system [pg 6, ¶5].  The Examiner points to the teaching of Duffy where a conditioning syrup is used to bind the dry ingredients [0023].  Granola is also held together with a binding syrup [0060].  The binder syrup is a sugar syrup [0058].  In addition, Han teaches using fruit juice as a binder [0104].  The instant specification defines a wet food system as “any product containing water, syrup, juice, or other liquids that are distinctly perceived or felt as moist” [pg 11, lines 25 – 26].  By this definition, the references involve creating a wet food system.
Applicant argues that there is a long felt need for packaged oats in a wet food system [pg 7, ¶1].  The Examiner notes that Applicant has not shown that the success of the invention would be through something that is not already seen in the prior art.  See MPEP 716.01(b).  As there was prior art for creating the invention as laid out in the claims, there must have been a reasonable chance of success using techniques in existence before the effective filing date.  In addition, Applicant has not shown that the long-felt need went unsolved due to technical issues or other factors such as a lack of interest or marketability.  See MPEP 716.04 III.  
Applicant argues there is no motivation for combining Duffy and Knueven, and that Duffy does not contemplate any modifications [pg 8, ¶1].  The Examiner points out that the primary reference does not need to suggest it could be modified for it to be combined with a secondary reference.  All that is required is a person having ordinary skill in the art looking at two references and having a reason for why they would combine the two.  The motivation for combining references does not have to come from the primary reference.
Applicant argues that the modification proposed by the Office would impermissibly change Knueven’s rationale for using sodium bisulfate [pg 8, ¶2].  The Examiner notes that a person having ordinary skill in the art does not need to use a reference for the same reason as the reference author or the reason the applicant used.  They only need a reasonable motivation as to why they would include the reference in their invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799